8. A facility providing financial assistance for Member States' balances of payments (
- On Amendment 1:
rapporteur. - (FR) Madam President, I think the oral amendment was sent to you in writing.
Rather than saying 'the Council and the Member States', I propose that we say 'the Member States within the Council'.
In English it would read, 'the Member States within the Council and the Commission', with deletion of 'and the Member States'.
(FR) And I trust that the Group of the European People's Party (Christian Democrats) and European Democrats can accept it.
It is more consistent and more effective.